FILED
 Serial: 232505                                                                  SEP 1 o2020
                     IN THE SUPREME COURT OF MISSISSIPPI
                                                                              OFFICE OF THE CLERK
                                                                                SUPREME COURT
                                                                               COURT OF APPEALS
                                  No. 2020-M-00529-SCT


CANNON IMPORT OF VICKSBURG,                                                      Petitioners
LLC DIB/A CANNON HONDA, CANNON
VICKSBURG, LLC AND CANNON
MOTOR COMPANY, INC.

 v.

KYLE PROVANCE AND ROMAN                                                        Respondents
EMBRY


                                    EN BANC ORDER

        Before the en bane Court are (1) the Petition for Interlocutory Appeal by Permission

· filed by Petitioners; (2) the Response in Opposition to Petition for Interlocutory Appeal by

 Permission and Motion for Stay filed by Respondents; (3) Statement Regarding Defendants'

Motion for Interlocutory Appeal filed by Judge M. James Chaney Jr.; (4) Motion to Stay

 Cause No. 20-0013-CI Pendinglnterlocutory Review filed by Petitioners; (5) Plaintiffs'

 Response to Memorandum in Support of Defendants' Motion to Stay Cause No. 20-0013CI

Pending Interlocutory Appeal filed by Respondents; (6) Supplement to Petition for

 Interlocutory Appeal by Permission filed by Petitioners; (7) Respondents' Supplemental

· Response in Opposition to Petition for Interlocutory Appeal by Permission and Motion for

 Stay; (8) Rebuttal to Plaintiffs' Opposition to Cannon's Petition for Interlocutory Appeal by

 Permission filed by Petitioners; (9) Plaintiffs' Motion to Strike Defendants' Rebuttal to
     Plaintiffs' Opposition to Cannon's Petition for Interlocutory Appeal by Permission filed by

     Respondents; and (10) Opposition to Plaintiffs' Motion to Strike filed by Petitioners.

            After due consideration, we find that the petition for interlocutory appeal, the motion

     to stay, and the motion to strike should be granted.

            IT IS THEREFORE ORDERED that the Petition for Interlocutory Appeal by

· Permission and the Motion to Stay Cause No. 20-0013-CI Pending Interlocutory Review are

     granted. Trial court proceedings in the Circuit Court of Warren County in Cause

     No. 20-0013-CI are stayed until the issuance of the mandate of the Supreme Court of

     Mississippi in this appeal.

            IT IS FURTHER ORDERED that the Plaintiffs' Motion to Strike Defendants'

     Rebuttal to Plaintiffs' Opposition to Cannon's Petition for Interlocutory Appeal by

     Permission is granted .

.·          SO ORDERED, this the ~ y of September,              2020.

                                                   T. KENNETH GRIFFIS,
                                                   FOR THE COURT


     AGREE: RANDOLPH, C.J., COLEMAN, MAXWELL, BEAM, CHAMBERLIN, ISHEE
     AND GRIFFIS, JJ.

     KING, P.J., OBJECTS TO THE ORDER WITH SEPARATE WRITTEN STATEMENT
     JOINED BY KITCHENS, P.J.




                                                   2
                     IN THE SUPREME COURT OF MISSISSIPPI

                                    No. 2020-M-00529-SCT


CANNON IMPORT OF VICKSBURG,
LLC DIBIA CANNON HONDA, CANNON
VICKSBURG, LLCAND CANNON
MOTOR COMPANY, INC.

v.

KYLE PROVANCE AND ROMAN
EMBRY


    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER WITH
SEPARATE WRITTEN STATEMENT:

ill.   The majority grants the request by Petitioners Cannon Import ofVicksburg, LLC d/b/a

Cannon Honda, Cannon Vicksburg, LLC, and Cannon Motor Company, Inc., for an

interlocutory appeal and issues a stay of the proceedings in the trial court. Because the

actions of the majority are inconsistent with Mississippi Rule of Appellate Procedure 5, I

object to the entry of the order.

12.    Appellate Rule S(a) states,

       An appeal from an interlocutory order may be sought if a substantial basis
       exists for a difference of opinion on a question of law as to which appellate
       resolution may:

       ( 1) Materially advance the termination of the litigation and avoid exceptional
       expense to the parties; or

       (2) Protect a party from substantial and irreparable injury; or

       (3) Resolve an issue of general importance in the administration of justice.

M.R.A.P. S(a).

                                              3
,I3.      Cannon presented three questions to this Court for interlocutory appeal. Those

questions are:

          a. Whether Plaintiffs' claims against Petitioners in Provance II, in light of
          Provance I, constitute claim-splitting.

          b. Whether, pursuant to Mississippi Rule of Civil Procedure 56, Petitioners
          showed there are no genuine issues of material fact regarding whether the
          Plaintiffs' claims are barred by claim-splitting.

          c. Whether the following four requirements of claim-splitting are met in the
          above-captioned case, thereby precluding Plaintiffs from bringing suit against
          Petitioners: (1) identity of subject matter of the action; (2) identity ofthe cause
          of action; (3) identity of the parties to the cause of action; and (4) identity or
          character of a person against whom the claim is made.

,I4.      While Cannon has stated its request for interlocutory appeal as three separate

questions, it is in reality only one question. That one question is as follows: have Plaintiffs,

as a matter oflaw, engaged in impermissible claim splitting? If this question is appropriate

for interlocutory appeal, it would have to be a matter which under Rule S(a)(l), "[m]aterially

advances the termination of the litigation and avoids exceptional expense to the parties ...

•" 1   M.R.A.P. S(a)(l).

,rs.      After denying Cannon's motion for summary judgment based on claim splitting, the

Warren County Circuit Court, upon the request of Cannon, entered the following written

findings of fact and conclusions of law:



        Some may suggest that interlocutory appeal might be appropriate under Rule 5(a)(3)
          1

as the resolution of "an issue of general importance in the administration of justice."
M.R.A.P. 5(a)(3). However, in the last twenty-five years, this Court has only addressed seven
claim-splitting cases. That there have been so few cases would seem to indicate that this is
not a matter of such "general importance to the administration ofjustice" to require granting
an interlocutory appeal.

                                                  4
This matter arises from a January 27, 2017 car accident that occurred in
Warren County, Mississippi. Plaintiffs alleged that Kyle Provance was
operating a 2002 Chevrolet Trail Blazer with Roman Embry as a passenger.
George Payton Price, III was operating a 2011 Volkswagen. The vehicles
collided head-on, resulting in injuries to Plaintiffs.

In 2018 Plaintiffs first filed suit against only Price (hereinafter "Provance F')
seeking damages arising out of the January 27, 2017 accident and later
obtaining a default judgment against Price. On January 24, 2020, Plaintiffs
filed this suit against [Cannon], asserting that Cannon is liable for negligent
entrustment of the vehicle to someone it knew, or should have known, had no
drivers license, had a record of moving violations and DUI convictions, and
was uninsurable.

Cannon filed its Motion for Summary Judgment on March 25, 2020. On May
12, 2020, Cannon's Motion for Summary Judgment was heard and denied. On
May 14, 2020, an Order reflecting this ruling was entered. Cannon moved for
this Court to issue written findings of fact and reasons for judgment pursuant
to Rule 52 of the Mississippi Rules of Civil Procedure, which request this
Court granted via order dated June 4, 2020.

Summary judgment is appropriate and 'shall be rendered' if the 'pleadings,
depositions, answers to interrogatories and admissions on file, together with
the affidavits, if any, show that there is no genuine issue of material fact and
that the moving party is entitled to judgment as a matter of law. Karpinsky v.
American Nat. Ins. Co., 109 So. 3d 84, 88 (Miss. 2013). Themovantbears the
burden of persuading the trial judge that: ( 1) no genuine issue of material fact
exists, and (2) on the basis of the facts established, he is entitled to judgment
as a matter oflaw. Palmer v. Biloxi Regional Medical Center, Inc., 564 So.
2d 1346, 1355 (Miss. 1990) (internal citations omitted).

A motion for summary judgment lies only where there is no genuine issue of
material fact; summary judgment is not a substitute for the trial of disputed fact
issues. Accordingly, the court cannot try issues of fact on a Rule 56 motion;
it may only determine whether there are issues to be tried. Brown v. Credit
Center, Inc., 444 So. 2d 358,362 (Miss. 1983) (quoting Advisory Committee
Comment) (emphasis in original). Where the record is unclear the doubt should
be resolved in favor of trial on the merits. Palmer, 656 So. 2d at 798 (Banks,
J., concurring) (citing Brown[, 444 So. 2d at 362)].

For the bar of claim splitting and res judicata to apply in Mississippi there are
four (4) identities which must be present: ( 1) identity of the subject matter of


                                        5
the action; (2) identity of the cause of action; (3) identity of the parties to the
cause of action; and (4) identity of the quality or character of a person against
whom the claim is made. Harrison v. Chandler-Sampson Ins., Inc., 891 So.
2d 224,232 (Miss. 2005) citing Quinn v. Estate of Jones, 818 So. 2d 1148,
1151 (Miss. 2002);Dunawayv. W.H. Hopper&Assocs.,Inc., 422 So. 2d 749
(Miss. 1982). The absence of any one of the elements is fatal to the defense of
res judicata. Estate of Anderson v. Deposit Guar. Nat'/ Bank, 674 So. 2d
1254, 1256 (Miss. 1996) ....

To briefly restate Plaintiffs argument as articulated in the Response in
Opposition, Defendants' Motion for Summary Judgment rested on the
argument that the four identities identified in Harrison are applicable with
respect to the relationship between Defendants and the defendant in Provance
I, the defaulting party in that action. Defendants failed to meet their burden of
showing on undisputed facts, that the above referenced four identities were
met. "[T]he absence of any one of these four identities 'is fatal to the defense
ofresjudicata.[']" Hi/Iv. Carroll County, 17 So. 3d 1081, 1085 (Miss. 2009).

The action in Provance I sought damages against Price alone for his tortuous
conduct for operating a vehicle while impaired.

The underlying subject matter in the case at bar, in contrast, concerns the
negligence of the Cannon Defendants as to their decision to allow a person
who was employed by them to drive one of their vehicles when they knew, that
based on his prior history of moving violations and DUI convictions and his
lack of a valid driver's license, that he had no business operating a motor
vehicle, or purchasing a motor vehicle. Plaintiffs' theory of negligent
entrustment is plainly not identical to the theory on which Plaintiffs secured
default judgment in Provance I. The first identity articulated in Harrison is
not present. For this reason alone, Defendants' argument as to "claim-
splitting" fails for the purpose of their argument in favor of summary
judgment. That fatal flaw, of itself, is sufficient grounds for this Court to deny
the Motion.

The third identity, identity of the parties, is likewise not met. Defendants
implicitly concede that Price and Defendants are not the same person. Instead,
Defendants claim they are in privity with Price for the purposes of their
summary judgment argument. To satisfy the identity [ofparties] element, strict
identity of the parties is not necessary. But a non-party defendant can assert res
judicata only if it is in 'privity' with a named defendant. Harrison, 891 So. 2d
at 236-237. Mississippi follows the general rule that parties must be
substantially identical for resjudicata to apply. Hogan v. Buckingham ex rel.


                                        6
Buckingham, 730 So. 2d 15, 18 (Miss. 1998) (citing Cherry v. Anthony,
Gibbs, Sage, 501 So. 2d 416, 418 (Miss. 1987)). Defendants have made no
such showing of privity.

In Harrison, the plaintiffs had twice sued their own insurer in successive
actions which allowed the Court to find that the identity of the parties was met.
Compare this to McIntosh v. Johnson, 649 So. 2d 1910 (Miss. 1995)[,] where
there was no privity between a church organization and an individual who was
also a trustee of the church in a successive action; and Hogan, 730 So. 2d 15
at 18 [,] where there was no privity between litigants in prior paternity actions
and an estate administrator in a successive action. Defendants have made no
factual representations as to how privity applies between them and Price. He
was an employee only and there is no claim that he was acting in the scope of
his employment at the time of the accident.

Defendants claim privity is met through their insurer, Federal Insurance
Company. After one of the default judgments was entered in Provance I, a
Writ of Garnishment was filed against Federal as Cannon's insurer. The whole
premise in Provance I was and is the ownership of the vehicle that Price was
operating at the time of the collision in January, 2017. If Cannon owned the
vehicle, as Plaintiffs contend, then Cannon's insurance may follow the vehicle,
thus the filing of the garnishment proceeding. Federal's only presence was that
of a garnishee in a separate ancillary proceeding to collect a judgment.

During oral argument on the Motion for Summary Judgment, Defendants'
conceded that but for the garnishment their argument for privity would be
impaired. This Court finds that a garnishment alone fails to satisfy their burden
to show identity of the parties. Finding privity because Federal is the insurer
of Cannon in this cause and a garnishee in Provance I is a stretch this Court
is not willing to take.

Likewise, the fourth Harrison element- identity of the quality or character of
a person against whom the claim is made has not been met. There is no dispute
that none of the Cannon Defendants were a party to the original liability action
Provance I. There is likewise no dispute that Price has no ownership interest
in any of the Cannon entities or has any right to control any of the actions of
the Cannon Defendants, and has had no agency relationship with any of the
Cannon Defendants at any time. The damages sought and the theory ofliability
alleged in Provance I were strictly confined to Price alone in his individual
capacity. There is no allegation in the pleadings in Provance /that any of the
Cannon Defendants were vicariously liable for Price's tortuous conduct.
Defendants' insurer, Federal, responded to the Writ of Garnishment seeking


                                       7
         recovery under the garage insurance policy issued to Defendants in the post-
         judgment collection proceedings. That involvement simply boils down to a
         dispute over liability coverage which Defendants' insurer has strenuously
         denied. Defendants have not shown and cannot show that the fourth identity,
         "quality of character" has been met or can be met in this action.

         Cannon has conceded for the purposes of its Motion for Summary Judgment
         that the allegations in Plaintiffs Complaint may be deemed admitted.

         The Complaint alleges that at the time of the accident, Price was driving a
         2011 Volkswagen owned by Cannon and that Price was driving said vehicle
         with the permission of Cannon.

         Title to said vehicle was only transferred to Price more than two (2) months
         after the crash in which the car was totaled.

         Cannon allowed Price to drive its car knowing he did not have a valid driver's
         license due to numerous driving violations including DUis.

         If Cannon actively concocted a scheme of fraudulent in house financing and
         delayed transfer of title so as to permit and empower an unlawful operator to
         endanger the public then another jury question may be present.

         THERE ARE, THEREFORE, many questions of fact to be resolved in this
         litigation. To be sure Plaintiffs have a steep hill they must climb in order to
         succeed, but at this early stage in the proceedings, the Court is of the opinion
         that the Motion for Summary Judgment should be denied.

~6.      The Warren County Circuit Court made very detailed findings of fact and applied the

law as stated by this Court. As such, this Court's grant of an interlocutory appeal on this issue

is a perversion of the Rule allowing interlocutory appeals.

~7.      I would deny the interlocutory appeal and allow this matter to proceed in the trial

court.

         KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                                8